Decree affirmed with costs of the appeal to the defendants. By a letter contract the defendants agreed to permit the plaintiff to lay a sewer across the defendants’ land “at any time prior to . . . [the defendants’] beginning the construction of the buildings and the paving of the parking area . . . [which the defendants] contemplate for said premises, or after the beginning thereof but at such stages of the work as . . . [the plaintiff] can do so without interfering with . . . [the] work, ... all ... to be in such location and in such manner as not materially to interfere with the use of . . . [the defendants’] land.” In 1955 the land was undeveloped. By the summer of 1960, substantial buildings and paved areas had been constructed over or near portions of the proposed sewer route. The 1955 letter contract is interpreted in the circumstances as permitting installation of the sewer only prior to the completion of the defendants’ 1959 and 1960 construction near the proposed sewer line, even if there was possibility of some further construction there later. Upon the reported evidence, largely oral, the trial judge was justified in concluding that the defendants committed no breach of the 1955 letter contract by refusing in 1960 to permit the plaintiff to construct a sewer, the laying of which “would ... be prejudicial to the defendants” and “would cause serious hardship . . . to . . . [their] tenants.”